Citation Nr: 1451812	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  14-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer.  

2.  Entitlement to service connection for anemia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to August 2008.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2014 rating decision in which the RO, inter alia, denied service connection for colon cancer and anemia.  In April 2014, the Veteran filed a notice of disagreement (NOD) with this denial.  The RO issued a statement of the case (SOC) in October 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

In November 2014, a Deputy Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  

For reasons expressed below, the claims on appeal are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  



REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

Initially, the Board notes that the October 2014 statement of the case (SOC) references the Veteran's hearing testimony, and other documents indicate that the Veteran had a formal hearing before RO personnel in August 2014.  However, no transcript of any such hearing is included in the claims file.  Thus, on remand, the AOJ must associate with the claims file the transcript of the August 2014 RO hearing.  

The Board also finds that further notification and development action in connection with these claims is warranted.  

Review of the claims file reveals that, although the Veteran was sent a notice letter in connection with another claim, he has not been provided with proper notice with respect to the claims on appeal, to include notice as to the information and evidence necessary to substantiate such claims, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Moreover, VA treatment records dated in September 2013 indicate treatment at Harris Methodist Hospital, and a VA treatment record dated in February 2014 notes that the Veteran was treated at his local emergency room for symptoms related to his colon cancer.  Additionally, the October 2014 SOC references private opinions from Dr. Kee and Dr. Milam with respect to a possible relationship between the Veteran's colon cancer and his military service-specifically, chemical exposure.  A review of the claims file reveals that none of these records have been associated with the claims file.  

Therefore, through a VCAA-compliant letter sent to him and his representative, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.   In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to specifically include outstanding records from Harris Methodist Hospital and the local emergency room where he was treated, as well as any records and statements from Dr. Kee and Dr. Milam (if appropriate).  The AOJ's letter should also provide appropriate notice of the information and evidence need to substantiate the claims on appeal, explaining what evidence VA will obtain, and what evidence is the Veteran's ultimate responsibility to submit.  The AOJ should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

Also, while these matters is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should associate with the claims file any outstanding, pertinent VA records.  The claims file currently includes treatment records from the North Texas VA Health Care System dated through September 2014.  Thus, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the North Texas VA Health Care System (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since September 2014, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  




The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining further examination(s) and/or medical opinion(s), if warranted) prior to adjudicating the claims on appeal.  Adjudication of the claims should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Associate with the claims file the transcript of the August 2014 RO hearing.  If the Veteran submitted statements from Dr. Kee and Dr. Milam prior to, or during, the hearing, these statements should be associated with the claims file, as well.

2.  Obtain from the North Texas VA Health Care System (and any associated facility(ies) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since September 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) records, to include records from Harris Methodist Hospital and the local emergency room where he was treated, as well as records and statements Dr. Kee and Dr. Milam (as appropriate).  

In the letter, provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for colon cancer and anemia, to include notice as to what VA will obtain, and what is his ultimate responsibility to submit.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining further examination(s) and/or medical opinion(s), if appropriate), readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





						(CONTINUED ON NEXT PAGE)




(West Supp. 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


